Citation Nr: 1516807	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad, prior to September 30, 2010, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.

3.  Entitlement to an effective date earlier than September 30, 2010, for the assignment of a 10 percent rating for right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to June 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a November 2009 rating decision, the RO, inter alia, denied service connection for a left knee disability.  In an August 2010 rating decision, the RO granted service connection for traumatic arthritis of the right knee, status post medial meniscectomy with excision of fat pad, and assigned an initial noncompensable rating, effective July 31, 2009.  In a December 2010 rating decision, the RO increased the rating for the appellant's service-connected right knee disability to 10 percent, effective September 30, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Since the RO last reviewed this matter in the November 2012 Statement of the Case, multiple pieces of relevant evidence have been associated with the record on appeal.  This additional evidence includes records from the Social Security Administration (SSA) showing that the appellant has been awarded disability benefits due to advanced degenerative arthritis in both of his knees; a January 2015 VA medical examination of the appellant's knees; and VA clinical records dated from December 2012 to June 2013 and from January to February 2015 reflecting treatment for right and left knee disabilities.  

Although the appellant indicated that he would waive initial RO consideration of the January 2015 VA medical examination, absent a waiver of the additional relevant evidence, it must be considered by the RO in the first instance.  38 C.F.R. § 20.1304 (2014).

In addition, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.  First, the appellant reports receiving regular treatment for his knee disabilities at the Memphis VA Medical Center (VAMC).  A review of the record indicates that there may be outstanding records from this facility not yet associated with the record.  

In addition, the Board finds that additional VA medical examinations are necessary.  With respect to the appellant's service-connected right knee disability, the record currently contains conflicting information regarding its nature and severity.  For example, it is unclear whether the service-connected right knee disability includes symptoms of instability and/or symptoms associated with his medial meniscectomy, such as episodes of joint pain, effusion, and locking, in addition to the loss of motion associated with his arthritis.  

A claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994). Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are "distinct and separate," then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

In addition, the Board notes that in the context of examinations evaluating functional loss in the musculoskeletal system under diagnostic codes based upon limitation of motion, an examiner's determination should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "[i]t is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the veteran's disability.").  If the examiner is unable to provide the requested information, he or she must explain the rationale of such a conclusion.  Id.; see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  On remand, the AOJ must solicit such an opinion from the VA examiner.  

With respect to the appellant's left knee disability, the record indicates that in October 2012, a VA examiner concluded that it was less likely than not that the appellant's left knee disability was proximately due to his service-connected right knee disability.  The examiner noted that the appellant had "an unclear knee injury in 1980 that only required conservative treatment" and subsequently went on to have bilateral osteoarthritis.  He indicated that therefore the right and left knee knee disabilities were likely unrelated and part of the natural history of the disease instead.  The Board's review of the appellant's service treatment records, however, reflects more than an unclear knee injury requiring conservative treatment.  Specifically, the service treatment records show that, in April 1980, the appellant sustained a right torn medial meniscus for which he underwent a right medial meniscectomy with excision of fat pad.  The examiner's inaccurate characterization of the in-service evidence raises questions regarding the probative value of his opinon.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Moreover, the Board observes that the examiner did not provide an opinion as to whether the appellant's service-connected right knee disability aggravated his left knee disability.  Nor did the examiner comment on the possibility that the appellant's left knee disability may have been incurred during service.  In that regard, the Board observes that the service treatment records show that the appellant was given a temporary physical profile in October 1979 for bilateral Osgood-Schlatter's disease.  

In light of these factors, the Board concludes that additional VA examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that it contains complete clinical records from the Memphis VAMC for the period from July 2009 to the present.  

2.  After the above action has been completed, the appellant should be scheduled for an appropriate medical examination to determine the nature and severity of his service-connected right knee disability, traumatic arthritis of the right knee, status post medial meniscectomy with excision of fat pad.  Access to the appellant's electronic VA claims folders must be provided to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should identify all symptomatology attributable to the appellant's service-connected right knee disability, to include whether there is any instability, limitation of flexion, limitation of extension, locking, giving way, swelling, and/or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The examiner should also indicate whether or not the service-connected right knee disability requires the use of an assistive device such as a brace.  

The report of examination should include an explanation for all opinions rendered.

3.  The appellant should also be scheduled for an appropriate medical examination to determine the nature and etiology of his current left knee disability.  Access to the appellant's electronic VA claims folders must be provided to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to the appellant's active service or any incident therein, including an October 1979 diagnosis of bilateral Osgood-Schlatter's disease.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to or aggravated by the appellant's service-connected right knee disability.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  

The AOJ should consider whether all manifestations of the appellant's service-connected right knee disability are appropriately rated, to include whether any separate compensable ratings are warranted for any meniscectomy residuals, arthritis with limitation of flexion and extension, and/or instability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

If any claim remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond before the appeal is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

